Citation Nr: 1547431	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-19 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include Osgood-Schlatter disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Portland RO has current jurisdiction.

In June 2015, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

As a matter of clarification, the RO previously denied a claim for Osgood-Schlatter disease in a September 1987 rating decision.  The record currently does not contain any post-service medical evidence.  A determination as to whether the Veteran's present claim is properly characterized as a claim for service connection or an application to reopen a previously denied claim would be premature, given that additional development is required and further medical evidence may be received concerning the Veteran's diagnosis(es).  See, e.g., Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.)

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development of the appeal is required, and the matter is REMANDED for the following action: 
1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment pertinent to the claim on appeal that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

In particular, obtain:

* records from Emanuel Hospital in Portland, Oregon.  See Hearing Transcript, p. 8, 10-11.

Upload the records in an electronic file to VBMS. 

2.  After all available records have been associated with the claims file/e-folder, consider affording the Veteran a VA examination to determine the nature and etiology of his bilateral knee disorder, to include Osgood-Schlatter disease.  

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




